DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 22-28 are necessitated by Applicant’s amendment filed on Dec. 14, 2020. In particular, claims 22-28 are newly presented. The remaining grounds of rejection set forth below for claims 2-7 and 13-20 are the same as those set forth in the previous Office action mailed on Jul. 13, 2020. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 4 and 22-27 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 4 was amended to Oct. 15, 2019 to recite “weight percent.” In the Remarks submitted on Oct. 15, 2019, Applicant refers to “throughout the specification” for written descriptive support for the claim. Applicant also points to paragraphs 29, and 30 of the specification; these citations appear to be intended to refer to the published application, or ¶¶ [0023] and [0024] of the specification. In the Remarks submitted on Apr. 7, 2020, applicant points to ¶¶ [0042] and [0101] of the published application.
The cited ¶¶ [0029] and [0030] of the published application describe amounts of the activator and other substances in an “activator mixture”. These portions of the specification do not describe an amount of activator with respect to a build material, and thus they do not provide written descriptive support for the presently recited weight percentage range of activator with respect to a build material.
The cited ¶ [0042] of the published application describes a percentage of activator with respect to the build material, but the described percentage does not specify its basis such as weight, mole, volume, or some other type of percentage. The cited ¶ [0101] of the published application describes a specific example of a composition with amounts given in the mass units of grams and kilograms. This disclosure does not include percentages, and this disclosure is not a disclosure of ranges of amounts. The cited ¶¶ [0042] and [0101] of the published application thus do not describe the range of weight percentages recited in amended claim 4.
The examiner does not find in the specification a disclosure of the recited weight percentages.
It is thus concluded that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claim 22 contains the same limitation of claim 4, and claims 23-27 are dependent upon newly presented claim 22. Claims 22-27 thus fail to comply with 35 U.S.C. § 112(a) for the same reasons. 

Claim Rejections – 35 U.S.C. § 102

Claims 2-3, 5-7, and 15 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2005/0017394 A1 (herein “Hochsmann”).
As to claims 2 and 5: Hochsmann describes compositions for manufacturing three-dimensions forms (see the abstract). Hochsmann describes a composition comprising particulates and a multiple-component binder material system (see ¶ [0013]). Because the particles form a part of the form, the particles fall within the scope of the presently recited “particulate build material”. 
Hochsmann further discloses an example of a multiple-component binder material system (see ¶ [0057]) that includes furane resin (a binder) and furfuryl alcohol (a fluid), and these components fall within the scope of the presently recited binder fluid. The system further includes the activation agents such as various organic or inorganic acids (see ¶ [0030]). The system (¶ [0057]) further includes water and ethane diol; because ethane diol is notoriously well known as a hygroscopic material, there is a reasonable basis to conclude that it is capable of aiding in regulating the moisture content of the system.
The particles are contacted with the activation agent (see ¶ [0011]). Upon doing so, the admixture including the particles would thus include the curing agents, such as the various organic or inorganic acids such as sulphuric acid, and these would be reasonably expected to be dissolved in the water and ethane diol. Because the particles cannot be monolithic and be printed (e.g. see ¶ [0047]) there necessarily exists space in between particles. Because the liquids are intended to make contact with the particles, they would be reasonably expected to flow between the particles; the liquid components of the composition would thus occupy the space between the particles; and there is a reasonable basis to conclude that the liquid components would exhibit the ordinary Van der Walls and hydrogen bonding behavior that typically occur with ordinary organic compounds, thus forming a “liquid bridge” between the particles.
Because Hochsmann’s activation agents are the same as presently disclosed activators, and because Hochsmann’s composition further includes liquid components (furfuryl alcohol, water, ethane diol) that are the same as presently disclosed ingredients, there is a reasonable basis to conclude that Hochsmann’s activation agents are dissolved in the same manner as the presently recited dissolved activators. Similarly, there is a reasonable basis to conclude that Hochsmann’s binder fluid is capable of being selectively applied over Hochsmann’s composition with a print head in the same manner as the presently recited admixtures.
Because Hochsmann’s compositions include solvents such as water, a ketone, toluene (see ¶ [0038]) and liquid components (furfuryl alcohol, water, ethane diol) that are the same as presently disclosed ingredients, there is a reasonable basis to conclude that the evaporation of any of these components during the use of the composition would result in an increase of the concentration of the activator in the same manner as for the presently recited admixtures.
Because Hochsmann’s material system is used to form a cured and hardened product (e.g. see ¶¶ [0052] and [0058]), there is a reasonable basis to conclude that independent of the point in time of preparing the admixture (the particulate build material and the dissolved activator including a humectant and water), the resulting cured and hardened product would possess a final strength.
As to claims 3 and 15: The cited acids are organic and inorganic acids and make up 45-56% of the curing agent (see ¶ [0057]). The curing agent further includes diethylene glycol; because diethylene glycol is notoriously well known as a hygroscopic material, there is a reasonable basis to conclude that it is a humectant.
As to claims 6 and 7: Hochsmann further discloses that a high preferred material for use as the particles is sand (see ¶ [0022]). Hochsmann further discloses that that particles preferably have an average particle size on the order of 140 µm (see ¶ [0021]).

Claim Rejections – 35 U.S.C. § 103

Claims 2-7, 13-18, and 20, 22-24, and 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Hochsmann.
As to claims 2 and 5: Hochsmann describes compositions for manufacturing three-dimensions forms (see the abstract). Hochsmann describes a composition comprising particulates and a multiple-component binder material system (see ¶ [0013]). Because the particles form a part of the form, the particles fall within the scope of the presently recited “particulate build material”. 
Hochsmann further discloses that it is most preferred that the particles are contacted with an activation agent prior to dispensing of the binder material (see ¶ [0011]). The activation agent may be an acid such as sulfuric acid or others (see ¶ [0030]), or a plurality of ingredients such as toluene sulfonic acid, diethylene glycol, and sulphuric acid (see ¶ [0031]). Hochsmann further discloses that any of the liquid ingredients may further contain diluents such as water or others (see ¶ [0038]). It is well-known that several of the cited acids described in Hochsmann as examples of activation agents, such as sulfuric acid and others, are liquids that are soluble in water, and thus the inclusion of water as a diluent in these activation agents would result in the activation agents being dissolved in the water.
Hochsmann further discloses an example of a multiple-component binder material system (see ¶ [0057]) that includes furane resin (a binder) and furfuryl alcohol (a fluid), and these components fall within the scope of the presently recited binder fluid. The binding material further includes ethane diol (see ¶ [0057]); because ethane diol is notoriously well known as a hygroscopic material, there is a reasonable basis to conclude that it is capable of aiding in regulating the moisture content of the system.
Because Hochsmann’s activation agents are the same as presently disclosed activators, and because Hochsmann’s binder material (furane resin, furfuryl alcohol, water, ethane diol) are the same as presently disclosed ingredients, there is a reasonable basis to conclude that Hochsmann’s binder material is capable of being selectively applied over Hochsmann’s composition with a print head in the same manner as the presently recited admixtures.
Hochsmann does not specifically disclose an embodiment in which the step contacting of the particles with the activation agent prior to dispensing of the binder material occurs with an activation agent and the diluent water, thereby producing an admixture of the particles, activator, and water.
In light of Hochsmann’s disclosure that any of the liquid ingredients may further contain diluents such as water or others, one of ordinary skill in the art would have merely exercised ordinary creativity by combining the (liquid) acid activation agents described therein, such as sulfuric acid or others, with water. As set forth above, the particles are contacted with the activation agent. Thus, the application of a combination of the activation agent and water to the particles would result in an admixture of the particles, activation agent, and water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Hochsmann’s step of contacting of the particles with the activation agent prior to dispensing of the binder material occurs by using a (liquid) activation agent and water.
Because Hochsmann’s compositions include solvents such as water, a ketone, toluene (see ¶ [0038]) and liquid components (furfuryl alcohol, water, ethane diol) that are the same as presently disclosed ingredients, there is a reasonable basis to conclude that the evaporation of any of these components during the use of the composition would result in an increase of the concentration of the activator in the same manner as for the presently recited admixtures.
Because Hochsmann’s material system is used to form a cured and hardened product (e.g. see ¶¶ [0052] and [0058]), there is a reasonable basis to conclude that independent of the point in time of preparing the admixture (the particulate build material and the dissolved activator including a humectant and water), the resulting cured and hardened product would possess a final strength.
As set forth above, the particles are contacted with the activation agent (see ¶ [0011]). Upon doing so, the admixture including the particles would thus include the curing agents, such as sulphuric acid, and these would be reasonably expected to be dissolved in the water and ethane diol. Because the particles cannot be monolithic and be printed (e.g. see ¶ [0047]) there necessarily exists space in between particles. Because the liquids and are intended to make contact with the particles, they would be reasonably expected to flow between the particles; the liquid components of the composition would thus occupy the space between the particles; and there is a reasonable basis to conclude that the liquid components would exhibit the ordinary Van der Walls and hydrogen bonding behavior that typically occur with ordinary organic compounds, thus forming a “liquid bridge” between the particles.
As to claims 3 and 15: The cited acids are organic and inorganic acids and make up 45-56% of the curing agent (see ¶ [0057]). The curing agent further includes diethylene glycol; because diethylene glycol is notoriously well known as a hygroscopic material, there is a reasonable basis to conclude that it is a humectant.
As to claim 4: As set forth above, Hochsmann discloses a system according to base claim 2. Hochsmann further discloses that the amount of binder is preferably less than 2% in the form (see ¶ [0050]) and that the ratio of binder to activation agent is preferably about 2:1 (see ¶¶ [0049] and [0057]). The amount of activation agent in the form is thus preferably less than 1%, and the proportion of activation agent (less than 1%) to particulate build material (preferably more than 98%, i.e. the balance of the composition) is preferably less than about 1.01% which substantially overlaps the presently recited range of amounts.
Hochsmann does not specifically state that the disclosed percentages are weight percentages. 
One of ordinary skill in the art would have merely exercised ordinary creativity by making Hochsmann’s compositions having the taught amounts of binder and activation agent in any common percentage unit, including weight percentage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Hochsmann’s composition including a binder in an amount of less than 2 wt% in the form and including a weight ratio of binder to activation agent is preferably about 2:1.
As to claims 6 and 7: Hochsmann further discloses that a high preferred material for use as the particles is sand (see ¶ [0022]). Hochsmann further discloses that that particles preferably have an average particle size on the order of 140 µm (see ¶ [0021]).
As to claim 13: As set forth above, Hochsmann describes a material system according to base claim 2. Hochsmann further discloses that the activation agent may be various organic or inorganic acids (see ¶ [0030]). Hochsmann does not disclose an activator that is made of an organic or inorganic acid in a proportion of 60% to 80% as is presently recited.
In light of Hochsmann’s disclosure of a curing agent, one of ordinary skill in the art would have merely exercised ordinary creativity by using any appropriate amount of curing agent based upon the desired rate and degree of curing of the binder resin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any desired amount of acid curing agent in Hochsmann’s compositions, including amounts within the recited range of 60 to 80%.
As to claim 14: Hochsmann further discloses the acid sulphuric acid (see ¶ [0057]).
As to claim 16: Hochsmann further discloses that the amount of binder is preferably less than 2% in the form (see ¶ [0050]) and that the ratio of binder to activation agent is preferably about 2:1 (see ¶¶ [0049] and [0057]). The amount of activation agent in the form is thus preferably less than 1%, and the proportion of activation agent (less than 1%) to particulate build material (preferably more than 98%, i.e. the balance of the composition) is preferably less than about 1.01% which substantially overlaps the presently recited range of amounts.
As to claims 17 and 18: As set forth above, Hochsmann’s binder material includes (the acidically condensable) furfuryl alcohol.
As to claim 20: Hochsmann further discloses that that particles preferably have an average particle size on the order of 140 µm (see ¶ [0021]).
As to claim 22: As set forth above, the cited acids are organic and inorganic acids and make up 45-56% of the curing agent (see ¶ [0057]). As set forth above, the cited curing agent further includes diethylene glycol; because diethylene glycol is notoriously well known as a hygroscopic material, there is a reasonable basis to conclude that it is a humectant.
As set forth above, Hochsmann further discloses that the amount of binder is preferably less than 2% in the form (see ¶ [0050]) and that the ratio of binder to activation agent is preferably about 2:1 (see ¶¶ [0049] and [0057]). The amount of activation agent in the form is thus preferably less than 1%, and the proportion of activation agent (less than 1%) to particulate build material (preferably more than 98%, i.e. the balance of the composition) is preferably less than about 1.01% which substantially overlaps the presently recited range of amounts.
As set forth above, Hochsmann further discloses that a high preferred material for use as the particles is sand (see ¶ [0022]). Hochsmann further discloses that that particles preferably have an average particle size on the order of 140 µm (see ¶ [0021]).
As set forth above, the particles are contacted with the activation agent (see ¶ [0011]). Upon doing so, the admixture including the particles would thus include the curing agents, such as sulphuric acid, and these would be reasonably expected to be dissolved in the water and ethane diol. Because the particles cannot be monolithic and be printed (e.g. see ¶ [0047]) there necessarily exists space in between particles. Because the liquids and are intended to make contact with the particles, they would be reasonably expected to flow between the particles. Hochsmann’s activation agent is therefore reasonably expected to be “mixed into” the particles, as is presently recited.
As to claims 23-24: As set forth above, Hochsmann’s binder material includes the acidically condensable furfuryl alcohol.
As to claims 26-27: As set forth above, Hochsmann’s activation agent may be an acid such as sulfuric acid or others (see ¶ [0030]), or a plurality of ingredients such as toluene sulfonic acid, diethylene glycol, and sulphuric acid (see ¶ [0031]).
As to claim 28: Hochsmann further discloses that other art-disclosed ingredients may be employed to form the binder, such as sugars and sugar alcohols among others (see ¶ [0028]), such as sucrose, dextrose, and sorbitol.

Claims 19 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Hochsmann in view of US Patent Application Publication No. 2006/0251826 A1 (herein “Pfeifer”).
The discussion set forth above regarding Hochsmann with respect to base claims 2, 13, and 16 is incorporated here by reference. 
As set forth above, Hochsmann suggests a material system according to base claims 16 and 22. Hochsmann further discloses that additional components may be used to assist in processing the materials, to improve a property of a material (see ¶ [0036]). Hochsmann does not disclose the recited additives.
Pfeifer discloses 3D binder printing processes including binder liquid (see ¶ [0064]). The binder liquid may include additives which influence volatility and wetting such as surfactants and multi-valent alcohols (id.). In light of Pfeifer, one of ordinary skill in the art would have been motivated to include a wetting agent in Hochsmann’s binder compositions in order to improve the wetting of the particulates with the binder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included a wetting agent in Hochsmann’s binder compositions.

Response to Arguments

Applicant's arguments filed Dec. 14, 2020 (herein “Remarks”) have been fully considered but they are not persuasive.

Regarding the rejection under 35 U.S.C. § 112(a): Applicant argues (top of p. 7 of Remarks) that the previously recited percentage range of amounts of activator refers to a weight or mass percentage because the specification only describes amounts in units of weight or mass. Applicant also presents a declaration under rule 132 which includes the same argument. This argument is unpersuasive because it does not explain why the descriptions of amounts of other components of the composition are a description of the amounts of activator.
The declaration additionally states that “consideration of the different types of materials” supports a conclusion that the previously recited percentage range of amounts of activator refers to a weight or mass percentage. This argument is unpersuasive because it, too, is conclusory; the argument does not explain what the alleged “consideration” is or why it leads to the conclusion that the previously recited percentage range of amounts of activator refers to a weight or mass percentage, as opposed to another type of percentage such as volume.
In light of the presentation of new claims 22-27, the same position has been set forth above for these claims.

Regarding the rejections under 35 U.S.C. §§ 102 and 103: Applicant argues (top of p. 8 of Remarks) that Hochsmann’s activator such as sulphuric acid cannot be dissolved because it is a liquid and it is not possible to dissolve sulphuric acid in water.
It is noted that Applicant has disclaimed sulphuric acid dissolved in water as the activator.
Applicant's argument is unpersuasive because it is conclusory; the argument does not include an explanation as to why sulphuric acid cannot be dissolved in a liquid on account of being a liquid. The examiner maintains that Hochsmann's acids such as sulphuric acid are reasonably expected to be dissolved in Hochsmann's water and ethane diol.

Applicant further argues (third paragraph on p. 8 of Remarks) that liquid bridges may be formed after applying layers of Hochsmann’s material, but there is no evidence that liquid bridges are present in an admixture “as ready for applying via a spreading mechanism”.
This argument is unpersuasive firstly on the ground that it includes an admission that Hochsmann’s material would contain liquid bridges.
The argument is unpersuasive secondly on the ground that it does not point to any claim limitation that requires that the admixture be “ready for applying via a spreading mechanism”.
The argument is unpersuasive thirdly on the ground that it does not include an explanation of why the applied layers of material in Hochsmann’s process would not be “ready for applying via a spreading mechanism”.

Applicant argues (id.) that Hochsmann indicates that the binder material is provided separately from water and ethane diol. This argument does not rebut the findings in the rejection that the liquids would be reasonably expected to flow between the particles.

Applicant argues (first full paragraph on p. 9 of Remarks) that Hochsmann describes a method (¶ [0040]) in which the activation agent forms a coating on the particles and that this coated particle is not an admixture. This argument is unpersuasive firstly because Hochsmann’s disclosure is not limited to this method, but rather encompasses methods (¶ [0039]) in which the binder and activation agent are supplied simultaneously to the particles. The argument is unpersuasively secondly because it does not rebut the findings in the rejection that the acids such as sulphuric acid would be reasonably expected to be dissolved in the water and ethane diol, notwithstanding in some embodiments it being present as a coating of a particle. 

In light of the presentation of new claims 22-28, the rejections under 35 U.S.C. § 103 have been applied above to these claims. The remaining prior art rejections of claims 2-7 and 13-20 are the same as set forth previously.

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Jul. 13, 2020. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764